ACCEPTED
                                                                                               03-15-00280-CV
                                                                                                       7530269
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         10/26/2015 9:38:41 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                               No. 03-15-00280-CV
                    In the Third Court of Appeals3rd COURT
                                                        FILED IN
                                                            OF APPEALS
                                                      AUSTIN, TEXAS
                           Austin, Texas        10/26/2015 9:38:41 AM
                                                                         JEFFREY D. KYLE
            _______________________________________________
                                                         Clerk

                                  Michael J. DeLitta,
                                                                 Appellant
                                             v.
                                    Nancy Schaefer
                                              Appellee
              __________________________________________

               JOINT MOTION TO ABATE FOR SETTLEMENT
              _______________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       The parties file this joint motion to abate so that their settlement agreement can

be accomplished pursuant to Texas Rule of Appellate Procedure 42.

       1.      Appellant filed his notice of accelerated appeal on May 11, 2015. Briefing

has been submitted and the case is ready to be set.

       2.      The parties have reached a settlement of the underlying dispute and

request that the Court abate this appeal for sixty days to allow time for the settlement

to be finalized.

       3.      If the settlement has not been consummated in sixty days, the parties will

report to the Court on the status of efforts to complete the settlement. Once the

settlement is finalized, the parties anticipate filing a motion to dismiss the appeal.


                                             1
                                         PRAYER

       The parties jointly pray that this Court grant a sixty day abatement. The parties

also pray for any other relief to which they are entitled.


Dated: October 26, 2015                          Respectfully submitted,

 DRUCKER | HOPKINS                           KUHN HOBBS PLLC
 21 Waterway Avenue, Suite 300               3307 Northland Drive, Suite 310
 The Woodlands, Texas 77380                  Austin, Texas 78731
 (281) 362-2863                              (512) 476-6003
 (855) 558-1745 (fax)                        (512) 476-6002 (fax)


 By:/s/ Douglas R. Drucker                   By:/s/ Lisa Bowlin Hobbs
    Douglas R. Drucker                          Lisa Bowlin Hobbs
     State Bar No. 06136100                      State Bar No. 24026905
Kirby D. Hopkins                            Kurt Kuhn
      State Bar No. 24034488                     State Bar No. 24002433

 Attorney for Appellant,                     Donald R. Taylor
 Michael DeLitta                               State Bar No. 19688800
                                             Of Counsel Stacey Reese
                                               State Bar No. 24056188
                                             TAYLOR DUNHAM & RODRIGUEZ LLP
                                             301 Congress Avenue, Suite 1050
                                             Austin, Texas 78701
                                             (512) 473-2257

                                             Howard F. Carter, Jr.,
                                               State Bar No. 03916500
                                             HOWARD F. CARTER, JR., P.C.
                                             5600 Tennyson Parkway, Suite 160
                                             Plano, Texas 75024
                                             (972) 455-2001

                                             Counsel for Appellee, Nancy Schaefer




                                             2
                              CERTIFICATE OF SERVICE
      I hereby certify that, on October 26, 2015, and in compliance with the Texas
Rules of Appellate Procedure, a true and correct copy of the foregoing motion has been
served via electronic service as follows:

Douglas R. Drucker                                         via e-Service
Kirby D. Hopkins
DRUCKER | HOPKINS LLP
21 Watery Avenue, Suite 300
The Woodlands, TX 77380
Counsel for Appellant

Eric J. Taube                                              via e-Service
HOHMANN, TAUBE & SUMMERS LLP
100 Congress Avenue, 18th Floor
Austin, Texas 78701
Counsel for Axiom entities and
Jeff Compton



                                                    /s/ Lisa Bowlin Hobbs
                                                    Lisa Bowlin Hobbs




                                          3